19-23185-rdd     Doc 162             Filed 10/15/19                  Entered 10/15/19 12:20:25               Main Document
                                                                    Pg 1 of 2

                y»J ane Neu3lo:l# &es
                                fi~:.:0 {JTH AVf::Nt:JE • N~W YOH.I\, NY 10018




                                        PROOF OF PUBLICATION
                                                                                 0sf aoi© ho
               I, Alice Weber, in my capacity as a Principal clerk of the Pubsna, ,, he ?eu 3}ork Eimes,
               daily newspaper of general circulation printed and published in the City, County and State of New York,
               hereby certify that the advertisement annexed hereto was published in the editions of
               @le Xe1ulork
                       »
                           imes.                                  .
                              on the following date or dates, to wit on


                       SEP 3 0 2019




               Swo n.befo      me the
               • 9
                                  201



               Notary Public




                   MICHELLE M, SCIBILIA
                Notary Public, State of New York
                 Registration #O1$C6281145
                  Qualified In Nassau County
                Commission Expires May 13, 2021
19-23185-rdd                     Doc 162                           Filed 10/15/19                                  Entered 10/15/19 12:20:25
                                                                                            THE NEW YORK TIMES, MONDAY, SEPTEMBER 30, 2019
                                                                                                                                                                                                                     Main Document
      B4
                                                                                                                  Pg 2 of 2
                                                                                                                  TECHNOLOGY




      Why California Has Better Data Protections
                                                                                                          9     oI 9     ©.sp>       o


                                                                                                                                                                                                             The European court's new ruling lim-
                                                                                                                                                                                                          iting the right to be forgotten may help
                                                                                                                                                                                                          local publications in the European Union
      By NATASHA SINGER                                                                                                                                                                                   defend and preserve such news cover-
                                                                                                                                                                                                          age,
        Greetings from New York Times head-                                                                                                                                                                   But for Mr. Biancardi, it is too late.
      quarters in Midtown Manhattan.                                                                                                                                                                          The journalist Jost the lawsuit over the
        White many eyes were focused on the                                                                                                                                                                article about the brawling brothers.
      impeachment saga playing out in Wash-                                                                                                                                                                Faced with many other privacy and arti-
      lngton, one person in San Francisco was                                                                                                                                                              cle-deletion demands, including 40 [aw-
      taking on the entire tech industry. Again.                                                                                                                                                           suits, Mr. Biancardi shut down his news
        In 2017, Alastair Mactaggart, a                                                                                                                                                                    site last year.
      wealthy real estate developer, founded
      and started financing a push for data                                                                                                                                                                Some Stories You Shouldn't Miss
      rights for Californians. The effort led Cal-                                                                                                                                                         Amazon wants to turn every suburban
      ifornia lawmakers to enact the nation's                                                                                                                                                              home Into a surveillance station. An arti-
      most comprehensive state consumer pr-                                                                                                                                                                c\e in Wi red by Louise Matsakis looked
      vacy law last year. Ever since then, tech                                                                                                                                                            at how video clips from the company's
      companies and industry groups have                                                                                                                                                                   Ring doorbell camera, posted on social
      maneuvered to water down its consumer                                                                                                                                                                networks, are becoming fodder for local
      protections.                                                                                                                                                                                         Ty pews stations.
        Now Mr. Mactaggart is back with a
      new campaign.                                                                                                                                                                                        a File this under corporate cognitive dis-
        He's starting a ballot initiative that                                                                                                                                                             sonance, Amazon -- the company under
      would amend the new law, the California                                                                                                                                                              scrutiny by civil rights and clvil liberties
      Consumer Privacy Act, which takes ef-                                                                                                                                                                groups for its sales of facial recognition
      fect on Jan. 1. He wants broader data con-                                                                                                                                                           technology to law enforcement'-- is writ-
      trol rights for Californians and new re-                                                                                                                                                             ing a model facial recognition law, my
      quirements on companies.                                                                                                                                                                             colleague Karen Wiese reported.
         Among other things, his amendments                                                                                                                                                                # Four years working at start-ups can
      would triple the law's fines for violations                                                                                                                                                          take a toll on the soul, Anna Wiener re-
      of children's privacy.                                                                                                                                                                               counted in The New Yorker
         The ballot initiative also has a political
      component. It would require companies                                                                                                                                                                uAre you an A.J have or have-not? Com-
                                                      Alastair MacTaggart, the founder and board chair of Californians for Consumer Privacy, wants the California Consumer Privacy Act amended,
      that profited from using Californians'                                                                                                                                                               puter scientists say research in artificial
      personal data for election influence cam-                                                                                                                                                            intelligence is becoming so costly that
      paigns to disclose their practices to con-       er, grants a right to privacy putting it         Europe's highest court issued landmark           and other search engines, Adam wrote.             few institutions have the computing
      sumers and the state authorities.                on equal footing with the rights to life, lib-   decisions narrowing it.                          It means that the tech giant will not be          power to develop innovations like self-
                                                       erty, the pursuit of happiness, freedom of         The rulings involved a law, popularly          required to take down links outside the           driving cars, my colleague Steve Lohr re-
         When it comes to privacy protections,
                                                       speech and freedom of religion.                  known as the "right to be forgotten,"            European Union. It may also give Google           ported.
      it seems, Californians have a big advan-
                                                                                                        which gives people in the European Un-           and other companies more leeway to
      tage over many other Americans. And                The Charter of European Union goes
                                                                                                                                                         refuse certain deletion requests in the           One of our favorite new colleagues
                                                       even further. It recognizes privacy and,         ion a legal means to delete certain per-
      not just because California was the first                                                                                                          name of the public interest.                      says Times reporters are Slack shy
                                                       separately, the protection of personal           sonal information about them online. In
      state to pass laws requiring companies                                                            practical terms, that means Europeans              But defending the public's right to             +SJack culture in the newsroom is rather
      to disclose data breaches and the first to       data as fundamental human rights.
                                                                                                        can use their right to be forgotten to re-       know can also have intended conse-                ..,quiet," wrote Davey Alba, who covers
      grant minors the right to erase their on-         "If you think about our other funda-            quire Google and other search engines to         quences.                                          disinformation and joined us in August.
      line posts and photos.                           mental rights as a country, no one is            delete links to news articles or sites con-         In a riveting article, Adam profiled a
        The privacy laws illustrate differing          spending millions and millions of dollars                                                                                                           u We always knew this privacy professor
                                                                                                        taining personal details about them that         journalist in Italy, Alessandro Biancardi,
      governmental views on citizens' rights.          trying to undermine the First Amend-                                                                                                                was a genius, Now the Catherine T. Mac-
                                                                                                        are outdated, inaccurate or not in the           who lost a legal battle to preserve an arti-
        The United States Constitution, for in-        ment or the freedom of religion," Mr.            public interest.                                 cle about a pair of brawling brothers. The        Arthur Foundation has confirmed it. The
      stance, does not explicitly grant an inal-       Mactaggart told me, "But people are ac-                                                           story covered the stabbing of one                 foundation on Wednesday awarded one
                                                                                                          But on Tuesday, as my colleague Adam
      ienable right to privacy. Although the           tually spending hundreds of millions of          Satariano reported from London, the Eu-          brother by another at a seaside restau-           of its annual genius" grants to Danielle
      Fourth Amendment protects people                 dollars trying to undermine privacy be-          ropean Court of Justice ruled that the           rant.                                             Citron, a law professor at Boston Univer-
      from       unreasonable        government        cause there's so much money in it for cor-       right to be forgotten does not apply out-           The brother who was stabbed wanted             sity, who has worked to counter revenge
      searches and seizure, it does not safe-          porations."                                      side the European Union. The court also          the article about the incident deleted and        po rn and other online abuses. Professor
      guard us against intrusive and ubiqui-                                                            said the right to delete certain personal        sued the journalist, citing his right to be       Citron's TED 'Talk on deepfakes" has
      tous snoo ping by tech giants and other          Limiting the Right to Be Forgotten               data must be balanced against the                forgotten, Adam reported. The journal-            been viewed nearly 900,000 times. Read
      corporations.                                    While Mr. Mactaggart was working to              public's right to know.                          ist, however, refused to take down the ar-        her book, 'Hate Crimes in Cyberspace,"
        The Constitution of California, howev-         expand the right to privacy In California,          Th e ruling was a victory for Goo gle         ticle.                                            for more.




      Ahead of 2020, Facebook Falls Short on Plan to Share Data on Disinformation
      FROM FIRST BUSINESS PAGE                 Foundation, have even threat-            to study what went wrong."                                                                                                 polarizing content across multiple
      ally releases is expected to be far      ened to end their involvement.              Political disinformation cam-                                                                                           platforms. "In the long term, if
      less comprehensive than origi-             BuzzFeed News earlier re-              paigns have continued to grow                                                                                              methods for making these data
                                                                                                                                                                                                                   available for outside research are
      nally described.                         ported on researchers' concerns          since the 2016 campaign. Last
                                                                                        week, Oxford researchers said                                                                                              successfully implemented, it will
        As a result, researchers say, the      over delays in Facebook's data
      public may have little more in-                                                   that the number of countries with                                                                                          have a very positive impact."
                                               sharing project.
      sight into disinformation cam-             "Silicon Valley has a moral obli-      disinformation campaigns more                                                                                                 But other researchers say the
                                                                                                                                                                                                                   existing databases are severely
      paigns on the social network             gation to do all it can to protect the   than doubled to 70 In the last two
                                                                                        years, and that Facebook re-                                                                                               limiting. And some say that Face-
      heading into the 2020 presidential       American political process," said
                                                                                        mained the No. I platform for                                                                                              book's concerns about privacy are
      election than they had in 2016.          Dipayan Ghosh, a fellow at the
                                                                                                                                                                                                                   overblown.
      Seven nonprofit groups that have         Shorenstein Center at Harvard            those campaigns.
                                                                                                                                                                                                                      Ariel Shee n, a doctoral student
      helped finance the research ef-          and a former privacy and public            But while company executives
                                                                                        express an eagerness to prevent                                                                                            at Universidad Pontificia Bolivar i-
      forts, including the Knight Foun-        policy adviser at Facebook, "We                                                                                                                                     ana in Med ellin, Colombia, whose
      dation and the Charles Koch              need researchers to have access          the spread of knowingly false
                                                                                        posts and photos on the social net-                                                                                        research tea m has been through
                                                                                                                                                                                                                   the Social Science One approval

      a=a
      t==p==t2a""                                                                       tions about their ability to secure
                                                                                                                                                                                                                   process but has not yet received
                                                                                                                                                                                                                   the data, said his group has uncov-
                                                                                                                                                                                                                   ered on its own hints of a large co-
                                                                                        people's private information.
                                                                                           Revelations last year that Cam-                                                                                         ordinated campaign in Venezuela.
                                                                                        bridge Analytica, a political con-                                                                                            His group believes it has found
                                                                                        sulting firm, had harvested the                                                                                            more than 3,000 still-active fake
                                                                                        personal data of up to 87 million                                                                                           Facebook accounts = profiles run
                                                                                        Facebook users set off an outcry         ·Silicon Valley has a moral obligation to do all it can to protect the American   by people impersonating others,
                                                                                        in Washington. In the months af-         political process," sald Dlpayan Ghosh, a former adviser at Facebook,             for example - that are spreading
                                                                                        ter the scandal, Facebook cut off                                                                                          false information. The accounts,
                                                                                                                                                                                                                   Mr. Sheen said, are tied to Telesur,
                                                                                         many of the most common ave-            private company that has in-             the data, what they can learn
                                                                                         nues for researchers accessing in-                                                                                        a Latin American television net-
                                                                                                                                 vested more to build tools and           about activity on the social net-        work largely financed by the Ven-
                                                                                         formation about the more than           technologies to make private data        work will be much more limited
                                                                                        two billion people on the service.                                                                                         ezuela government.
                                                                                                                                 publicly available for public re-        than they planned for.                     But because Facebook is not
                                                                                        This past July, it also agreed with      search."                                    "We     and     Facebook      have
                                                                                        federal regulators to pay $5 billion                                                                                       providing the original data de-
                                                                                                                                   Three months after Mr. Zucker-         learned how difficult it is to make      scribed, Mr. Sheen said, his team's
                                                                                        for mishandling users' personal          berg spoke in Washington last            a database that was not just pri-        work cannot proceed as planned.
                                                                                        information.                             year, Facebook announced plans           vacy-protected but at a "grand
                                                                                           "At one level, it's difficult as                                                                                          "We believe that it is imperative
                                                                                                                                 to provide approved researchers          scale," said Nate Persily, a Stan-
                                                                                                                                                                                                                   for our research to continue as
                                                                                         there's a large amount of data and      wi th detailed information abo ut        ford law professor and co-founder
                                                                                                                                                                                                                   was originally agreed to by Face-
                                                                                         Facebook has concerns around            users, like age and location, where      of Social Science One.
                                                                                                                                                                                                                   book," he said.
                                                                                         privacy," said Tom Glaisyer, chair-     a false post appeared in their              Facebook said researchers had
                                                                                         man of the group of seven non-                                                                                               Mr. Glaisyer of the Democracy
                                                                                                                                 feeds and even their friends' ideo-                                               Fund said it is important that re-
                                                                                         profits supporting the research ef-     logical affiliation. Dozens of re-
                                                                                                                                                                          A company struggling                     searchers "can operate independ-
                                                                                         forts.                                  searchers applied to get the infor-
                                                                                           "But frankly, our digital public                                                                                        ently" but that Facebook "may
                                                                                                                                 mation.
                                                                                         square doesn't appear to be serv»         The company partnered with             to share information                     consider other ways of granting
                                                                                                                                                                                                                   researchers and analysts access
                                                                                         ing our democracy," said Mr             an independent research commis-          while also protecting                    such as on-site - as the Census
                                                                                         Glaisyer, who is also the manag-
                                                                                         ing director of the Democracy
                                                                                                                                 sion, Social Sc ience One, which
                                                                                                                                 had been set up for the initiative,      users ' prwacy..                         Bureau does. Mr. Sheen said that
                                                                                                                                                                                                                   is precisely what his team has pro-
                                                                                         Fund, a nonpartisan group that          to determine what information                                                     po sed.
                                                                                         promotes election security.             could be sent to researchers.                                                        Facebook said there were other
                                                                                                                                                                          access to other data sets, include
                                                                                           Elliot Schrage, Facebook's vice       Facebook and Social Science One
                                                                                         president of special projects, who      also brought in the Social Science       ing from its ads archive and             possibilities for sharing data with
                                                                                         oversees the initiative, defended       Re sea rch Co uncil, an independent      Crowd(angle, a news·tracking             researchers but that it could not
                                                                                                                                                                          tool that Facebook owns. 'Two re-        commit to specific methods at this
                                                                                         the company's efforts.                  nonprofit organization that over-
                                                                                                                                                                          searchers said they and others           point.
                                                                                           "The whole reason Mark an-            sees international social science
                                                                                                                                                                          visited Facebook's headquarters             Philip Howard, director of the
                                                                                         nounced this program in the first       research, to sort through the ap-
                                                                                                                                 pllcations from academics and            in California in June to learn how       Oxford Internet Institute, a de-
                                                                                         place is he believes that the most                                                                                        partment at Oxford University
                                                                                                                                                                          to study the available data set.
                                                                                         productive and instructive de-          conduct a peer review and an ethi-
                                                                                                                                                                             And both Facebook and Social          studying the use of social media to
                                                                                         bates are driven by data and inde-      cat review on their research pro-
                                                                                                                                 posals.                                  Science One said they would con-         spread misinformation, said his
                                                                                         pendent analysis," Mr. Schrage                                                   tinue to make more data available        team deliberately chose not to
                                                                                         said in an interview,"{ now of no         But privacy experts brought in
                                                                                                                                 by Social Science One quickly            to researchers in time. In Septem-       participate in the Facebook and
                                                                                                                                                                          ber, the two released 32 million         Social Science One data sharing

                                                                                        ========:,"";""7."":                     response, Facebook began trying
                                                                                                                                                                          links that included data about
                                                                                                                                                                          whether users labeled millions of
                                                                                                                                                                                                                   project.
                                                                                                                                                                                                                     "It takes so frustratingly long to
                                                                                                                                 to apply what's known in statistics      posts as fake news, spam or hate         get data sets that it's easier for us
                                                                                                                                 and data analytics as differential       speech, or if fact-check organiza-       to build our own tools and push
                                                                                                                                 privacy," in which researchers can       tions raised doubts about the            the science forward on our own,"
                                                                                                                                 learn a lot about a group from           po sts' accuracy. It also included       Mr. Howard said.
                                                                                                                                 data, but virtually nothing about a      how many times stories were                 But Samantha Bradshaw, a re-
                                                                                                                                 specific individual. It is a method      shared publicly and the countries        searcher who works with Mr
                                                                                                                                 that has been adopted by direc-          where the stories were most              Howard, said that collecting their
                                                                                                                                 tors at the Census Bureau and            shared.                                  own data for research is also lim-
                                                                                                                                 promoted by Apple.                          Facebook's effort is a "tremen-       iting.
                                                                                                 arnocticut Department             Facebook is still working on           dous step forward," said Joshua             "It's only a small glimpse into
                                                                                                     of Transportation           that effort. But researchers say         Tucker, a professor at New York          what are very big broad phenom-
                                                                                                 An EO/AA{ADA Employer                                                                                             enons," she said.
                                                                                                                                 that even when Facebook delivers         University studying the spread of
